Name: Council Regulation (EEC) No 3723/85 of 20 December 1985 amending Regulation (EEC) No 2057/82 establishing certain control measures for fishing activities by vessels of the Member States
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 31 . 12 . 85No L 361 / 42 Official Journal of the European Communities COUNCIL REGULATION (EEC ) No 3723 / 85 of 20 December 1985 amending Regulation (EEC) No 2057/ 82 establishing certain control measures for fishing activities by vessels of the Member States Whereas it is necessary for the better control of landings of species subject to total allowable catches and quotas to make more detailed provision concerning transhipments of fish from one vessel to another ; Whereas the communicaton of more detailed or more frequent information about catches to the Commission at the latter's request would improve the control of fishing activities ; Whereas provision should be made for the Commission to be more fully informed about the irregularities which are the subject of administrative enquiries . HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources 0 ), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas Article 10 of Regulation (EEC) No 170 / 83 provides for the adoption of supervisory measures to ensure compliance with Community provisions regarding conservation ; Whereas such measures have already been established by Regulation (EEC ) No 2057 / 82 ( 2 ), as amended by Regulation (EEC) No 1729 / 83 ( 3 ); Whereas it is appropriate to modify the category of persons against whom Member States should take penal or administrative action if a fishing vessel flying the flag of, or registered in , a Member State does not comply with the relevant regulations concerning conservation and control measures ; Whereas it is appropriate to extend the provisions concerning the logbook , the declaration of landings , information about transhipments and registration of catches to include stocks or groups of stocks subject to quota , and to permit the inclusion of stocks not subject to total allowable catches or quotas ; Whereas the control of fishing activities requires that Member States should verify the accuracy of entries in logbooks ; Whereas the control of fishing activities would be improved by the certification of certain characteristics of fishing vessels related to fishing activities ; Article 1 Regulation (EEC) No 2057 / 82 is hereby amended as follows : 1 . Article 1 ( 2 ) shall be replaced by the following : '2 . If the competent authorities of a Member State observe , as a result of an inspection carried out by them under paragraph 1 , that a fishing vessel flying the flag of , or registered in , a Member State does not comply with the relevant regulations concerning conservation and control measures , they shall take penal or administrative action against the skipper of such a vessel or , if necessary , any other person responsible .' 2 . Article 3 shall be replaced by the following : 'Article 3 1 . The skippers of fishing vessels flying the flag of, or registered in , a Member State and fishing for a stock or group of stocks subject to total allowable catches (TACs ) or quotas shall keep a logbook of their operations , indicating , as a minimum , the quantities of each species caught and kept on board , the date and location of such catches by reference to the smallest zone for which a TAC or quota has been fixed and administered and the type of gear used . (') OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 220 , 29 . 7 . 1982 , p. 1 . ( 3 ) OJ No L 169 , 28 . 6 . 1983 , p. 14 . 2 . The skipper of a fishing vessel flying the flag of, or registered in , a Member State , whose vessel's overall length is : 31 . 12 . 85 Official Journal of the European Communities No L 361 / 43 quantities involved and of the date of transfer or of landing and of the location of catches by reference to the smallest zone for which a TAC or quota has been fixed and administered . If the catches have been made in waters under the sovereignty or jurisdiction of third countries , this information must be indicated separately by reference to the waters of each of the third countries concerned . 2 . Before the beginning and at the end of a transhipment or a series of transhipments , when this takes place in a port or the maritime waters subject to the sovereignty or jurisdiction of a Member State , the skipper of the receiving vessel shall inform the competent authorities of this Member State of the quantities of catches of a stock or group of stocks subject to a TAC or quota on board his vessel . ( a ) 10 m or under ; ( b ) over 10 m but not over 17 m if carrying out a fishing voyage outside the Skagerrak or the Kattegat of a maximum of 24 hours measured from the time of leaving port to the time of re-entering port ; or ( c ) 12 m or under , if operating in the Skagerrak or the Kattegat , shall be exempted from the obligations defined in paragraph 1 . 3 . Member States shall take appropriate measures to verify the accuracy of the entries made under para ­ graph 1 .'; 3 . The following point ( f) shall be added to Article 4 : '( f) the certification of the characteristics of fishing vessels related to fishing activities '. 4 . Article 6(1 ) shall be replaced by the following : 'At the time of landing after each voyage , the skipper of each fishing vessel , the overall length of which is over 10 m , flying the flag of, or registered in , a Member State or his agent shall submit to the authorities of the Member States whose landing places he uses a declaration , for the accuracy of which the skipper shall be held primarily responsible , indicating , as a minimum , for each stock or group of stocks subject to a TAC or quota , the quantities landed and indicating the location of catches by reference to the smallest zone for which a TAC or quota has been fixed and administered . Where the catches have been made in waters under the sovereignty or jurisdiction of third countries , this information shall be listed separately by reference to the waters of each of the third countries concerned .' The skipper of the receiving vessel shall keep details of the quantities of catches of a stock or group of stocks subject to a TAC or quota received by transhipment , of the date of receipt , and of the vessel transhipping such catches to the receiving vessel . This requirement shall be deemed to be met by retaining copies of the transhipping declaration provided in accordance with the detailed rules for recording information on Member States' catches of fish . At the end of the transhipment or series of transhipments the skipper of the receiving vessel shall transmit these details to the competent authorities referred to above within 24 hours . The skipper of the receiving vessel shall also keep details of the quantities of catches of a stock or group of stocks subject to a TAC or quota which are transhipped by the receiving vessel to a third vessel , and shall inform the competent authorities referred to above of such transhipment at least 24 hours before it takes place , and of the quantities transhipped after it has taken place . The skipper of the receiving vessel and of the third vessel referred to above shall permit the competent authorities referred to above to verify the accuracy of the information and details required by this paragraph . 5 . Article 7 shall be replaced by the following : 'Article 7 1 . Without prejudice to Article 6 , the skipper of a fishing vessel as referred to in Article 1 who :  tranships to another vessel ("the receiving vessel ) any quantities of catches of a stock or group of stocks subject to a TAC or quota , irrespective of the place of landing , or  directly lands such quantities outside Community territory , shall at the time of the transhipment or of the landing inform the Member State whose flag his vessel is flying or in which his vessel is registered of the species and 3 . Member States shall take appropriate measures to verify the accuracy of the information received under paragraphs 1 and 2 , and shall , where appropriate , inform the Member State or Member States in which the receiving vessel and the fishing vessel transhipping to the receiving vessel are registered or whose flag they are flying , of such information and of the results of verification . No L 361 / 44 Official Journal of the European Communities 31 . 12 . 85 4 . Paragraphs 2 and 3 apply also to a receiving vessel flying the flag of or registered in a third country .' 6 . Article 9 shall be replaced by the following : 'Article 9 1 . Member States shall ensure that all landings of stocks or groups of stocks subject to TACs or quotas are recorded . For this purpose , Member States may require that the first placing on the market be made by sale by public auction . Where catches of stocks or groups of stocks subject to TACs or quotas are not placed for the first time on the market by means of sale by public auction , Member States shall ensure that the quantities involved are notified to the centres for sales by public auction or to the bodies designated by such States . 2 . Before the 15th of each month , each Member State shall notify the Commission of the quantities of each stock or group of stocks subject to TACs or quotas landed during the preceding month and shall provide it with any information received under Articles 7 and 8 . Notifications to the Commission shall indicate the location of the catches as laid down in Articles 3 and 6 and the nationality of the fishing vessels concerned . Without prejudice to the other provisions of this paragraph Member States shall , at the request of the Commission where catches of stocks or groups of stocks subject to TACs or quotas may reach TAC or quota levels , provide more detailed or more frequent information than this paragraph requires . 3 . The Commission shall inform Member States of the notifications received pursuant to this Article within 10 days of the date on which it received them .'; 7 . The following Article 9 a shall be inserted : ''Article 9 a In accordance with the procedure laid down in Article 13 , additional stocks or groups of stocks may be made subject to Articles 3 , 6 , 7 , 8 and 9 .'; 8 . Article 12 ( 2 ) shall be replaced by the following : '2 . If the Commission considers that irregularities have occurred in the implementation of this Regulation it shall inform the Member State or States concerned , which shall then conduct an administrative enquiry in which Commission officials may participate . The Member State or States concerned shall inform the Commission of the progress and results of the enquiry and provide the Commission with a copy of the report of the enquiry and the main points used in the preparation of the report .' Article 2 This Regulation shall enter into force on the first day of the month following the month of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The PrÃ ©sident R. STEICHEN